DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Terminal Disclaimer
2.          The terminal disclaimer filed on 11/12/2021 disclaiming the terminal portion(s) of any patent granted on this application which would extend beyond the expiration date(s) of 8,798,100 B2, 9,655,118 B2, and 10,327,245 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
3.          Applicant’s arguments, see Remarks, pages 7-12, filed 9/30/2021, with respect to Lee have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn.

Allowable Subject Matter
4.          Claims 1-20 are allowed.
5.          The following is an examiner’s statement of reasons for allowance: in accordance with MPEP 1302.14, the Examiner is of the opinion the actions presented and replies filed by the Applicant make evident the reasons of allowance and satisfy the record as a whole. Applicant's remarks filed 9/30/2021 with regards to United States Patent Application Publication 2008/0242340 A1 to Kang et al., in view of United States Patent Application Publication 2010/0234037 A1 to Terry et al., and further in view of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 8, 2021